PER CURIAM.
The plaintiffs appeal from a summary judgment holding that their claims, as against one of the defendants below, Western Knapp Engineering Company, were absolutely precluded by the running of the 12-year statute of limitation contained in Section 95.11(3)(c), Florida Statutes (1977). Subsequent to the entry of the order below, the supreme court held in Overland Construction Co. v. Sirmons, 369 So.2d 572 (Fla. 1979) that the statute could not constitutionally be applied to bar a cause of action which, like the one in this case, did not *1372accrue until after the statutory period had already elapsed. In the light of the Sir-mons case, the appellee, Western Knapp, has candidly and commendably confessed error. Pursuant thereto, the judgment under review is
Reversed.